Title: John Adams to Abigail Adams, 24 May 1789
From: Adams, John
To: Adams, Abigail


        
          New York. May. 24. 1789
          My dearest Friend
        
        I have received your Letter of the 16th.— I have taken a large and handsome house, in a beautiful Situation, about two miles out of the City, upon the North River. The Rent is less, than I must have given for a much meaner house in Town, without any such accommodations of Stable Garden, Pasture &c
        I now desire you to come on, as soon as possible, and to Send by Tirrell, or some other Vessel, Beds, & Bedding—all the Linnen for Beds & Table, Knives & Forks, China, Glass, Kitchen Furniture—in short all the [fur]niture of the House in a manner. Some of the smaller looking Glasses—but the large ones, not yet.— Yet I dont know but it would be best to bring even them.— Furniture here is monstrously dear. Ask the Dr. if it is adviseable to insure? My Books some of them may come too— The Books I wish for, are hume, Johnson Priestley, Ainsworths Dictionary, and Such other Books as may be most amusing and useful— The great Works and Collections I would not bring on. But Blackstone and De Lolme on the English Constitution and the Collection of American Constitutions I would have Sent on.— I am encouraged to expect that the House will do something that will enable Us to live, tho perhaps not very affluently.
        The Place must be left, as you can.— I can form no Judgment about it.— Charles must come with you.— And Polly—and Elijah, if his Parents are willing.
        Mrs Washington, will be here before you, without doubt—she is expected daily.— My Garden is preparing for your Reception, and I wish you were here.
        my dearest friend Adieu
        J. A.
          Livy and Tacitus & Cicero I would have sent, and a Plutarch in french or English &c.
      